Citation Nr: 1226362	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-50 297	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent from February 14, 2003, to January 24, 2008, and in excess of 30 percent beginning March 1, 2008, for service-connected carpal tunnel syndrome (CTS) of the right upper extremity.

2.  Entitlement to an initial evaluation in excess of 40 percent from February 14, 2003, to January 24, 2008, and in excess of 20 percent beginning March 1, 2008, for service-connected CTS of the left upper extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with residuals of spinal fusion at 
L4-L5 (low back disorder).


(The issue of entitlement to service connection for asthma is the subject of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1973 and from October 1990 to June 1991; he also served in the Air Force Reserve and the Michigan Air National Guard, with numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which (1) granted service connection for CTS of the right upper extremity and assigned a 50 percent rating from February 14, 2003, to January 24, 2008; a 100 percent rating from January 25, 2008 to February 29, 2008; and a 30 percent rating beginning March 1, 2008, for that disability; (2) granted service connection for CTS of the left upper extremity and assigned a 40 percent rating February 14, 2003 to January 24, 200; a 100 percent rating from January 25, 2008 to February 29, 2008; and a 20 percent rating beginning March 1, 2008, for that disability; and (3) granted service connection for a low back disorder and assigned a 20 percent rating effective February 14, 2003, for that disability.  The Veteran timely appealed the assigned ratings.





FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claims; and he has otherwise been assisted in the development of his claims.

2.  The medical evidence does not show more than severe incomplete paralysis of the right upper extremity from February 14, 2003, through January 24, 2008, and does not show more than moderate incomplete paralysis of the right upper extremity beginning March 1, 2008.

3.  The medical evidence does not show more than severe incomplete paralysis of the left upper extremity from February 14, 2003, through January 24, 2008, and does not show more than moderate incomplete paralysis of the left upper extremity beginning March 1, 2008.

4.  Motion of the low back on relevant VA evaluations shows at least 35 degrees of forward flexion and combined motion of more than 120 degrees; there is no ankylosis of the thoracolumbar spine.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for CTS of the right upper extremity from February 14, 2003, through January 24, 2008, and in excess of 30 percent beginning March 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2011).




2.  The criteria for an initial evaluation in excess of 40 percent for CTS of the left upper extremity from February 14, 2003, through January 24, 2008, and in excess of 20 percent beginning March 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2011).

3.  The criteria for an evaluation in excess of 20 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.  The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in May 2003, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for the disabilities at issue by rating decision in August 2008.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letter.  The Veteran was informed in a December 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was conducted in March 2010.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


CTS of the Upper Extremities

In August 2008 rating decision, the RO granted service connection for bilateral CTS and assigned a 50 percent rating February 14, 2003, to January 24, 2008; a 100 percent rating from January 25, 2008, to February 29, 2008; and a 30 percent rating beginning March 1, 2008, for CTS of the right upper extremity.  In this rating decision, the RO also assigned a 40 percent rating February 14, 2003, to January 24, 2008; a 100 percent rating from January 25, 2008, to February 29, 2008; and a 20 percent rating beginning March 1, 2008 for CTS of the left upper extremity.  The Veteran timely appealed these ratings.

The Veteran's CTS of the upper extremities is rated under the provisions of Diagnostic Code 8515.  Under Diagnostic Code 8515, complete paralysis of the median nerve is defined as where the hand is inclined to the ulnar side, with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Complete paralysis warrants a 60 percent rating if affecting the minor extremity, and a 70 percent rating if the major extremity is involved.  Where there is severe incomplete paralysis, this warrants a 40 percent rating for a minor extremity, and 50 percent for a major extremity.  Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity.  Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120, Diagnostic Code 8515 (2011).

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.
Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  

Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).  See nerve involved for diagnostic code number and rating.  
It was reported on VA evaluation in July 2003 that there was no neurological deficiency.  Mild incoordination was noted.  An EMG/NVC evaluation in July 2003 showed findings consistent with severe bilateral CTS, worse on the left.

July 2003 medical records from Michigan Medical Consultants reveal diminished sensation of the palmar aspects of both hands.  Motor strength was normal.  .  The pertinent diagnoses were chronic hand pain and evidence of chronic tenosynovitis and CTS of both hands.  It was noted that the Veteran had full grip but had diminished sensation resulting in moderate difficulty doing fine movements with his eyes closed.

January 2008 records from Northern Michigan reveal that the Veteran underwent a bilateral endoscopic CT release.  

The Veteran underwent a VA evaluation in April 2008, which included review of the claims files.  The Veteran reported that he had retired from working as a pilot in 2003.  The Veteran complained on neurological evaluation of numbness in his fingertips and decreased strength.  Physical examination revealed muscle strength of "4" in the upper extremities.  There was decreased sensation in the median nerve distribution of the upper extremities.  No muscle atrophy was found.  The diagnosis was bilateral CTS with median nerve compression.  It was noted that the Veteran's CTS had a mild effect on all daily activities except sports, where there was a severe effect.  

The Veteran complained on VA neurological evaluation in March 2010 of continued numbness in the fingertips, decreased strength, and cramping of the hands, as well as a burning sensation in his hands with increased use.  He said that he dropped things due to the numbness in his hands, which had gotten worse over time.  Examination did not reveal any muscle atrophy or abnormal muscle tone.  Sensory testing of the hands and fingers revealed decreased vibration, pain, and light touch; position sense was normal.  Bilateral upper extremity reflexes were 2+.  No joint function was affected by the nerve disorder.  Phalen's and Tinel's test/sign were positive.  The diagnosis was Bilateral CTS with median nerve compression.  The effect on daily activities was no worse than moderate, except for a severe effect on sports.

An evaluation in excess of 50 percent is not warranted for right CTS prior to January 25, 2008 because the evidence does not show more than severe incomplete paralysis, neuritis, or neuralgia of the major upper extremity.  An evaluation in excess of 40 percent is not warranted for left CTS prior to January 25, 2008 because the evidence does not show more than severe incomplete paralysis, neuritis, or neuralgia of the minor upper extremity.  

In other words there is no evidence during this period of complete paralysis of either upper extremity, as required for a higher rating, with symptoms that included considerable atrophy of the muscles of the thenar eminence, pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, an inability to make a fist, and defective opposition and abduction of the thumb at right angles to the palm.  In fact, it was noted on private evaluation in July 2003 that the Veteran had full grip but had diminished sensation resulting in moderate difficulty doing fine movements with his eyes closed.

Beginning March 1, 2008, an evaluation in excess of 30 percent is not warranted for right CTS because the evidence does not show more than moderate incomplete paralysis, neuritis, or neuralgia of the major upper extremity; and an evaluation in excess of 20 percent is not warranted for left CTS because the evidence does not show more than moderate incomplete paralysis, neuritis, or neuralgia of the minor upper extremity since March 1, 2008.  The Veteran underwent bilateral CT release surgery in January 2008, and it was noted on VA evaluation April 2008 that muscle strength was 4 in the upper extremities, without muscle atrophy.  Although there was decreased sensation in the median nerve distribution of the upper extremities, the Veteran's bilateral CTS had only a mild effect on all daily activities except sports.  Examination in March 2010 did not reveal any muscle atrophy or abnormal muscle tone.  Despite decreased sensation, bilateral upper extremity reflexes were 2+.  No joint function was affected by the nerve disorder.  The effect on daily activities was no worse than moderate, except for a severe effect on sports.

The Veteran is competent to report his peripheral nerve symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted grants; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  


Low Back Disorder

The Veteran was granted service connection for low back disability by rating decision in August 2008 and assigned a 20 percent evaluation effective from February 14, 2003.  The Veteran timely appealed the assigned rating.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under the rating criteria, Diagnostic Code 5242 (degenerative arthritis of the spine) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, to include Note 1 (2011). 

It was reported on VA spine evaluation in July 2003 that range of motion of the low back included flexion of 35 degrees, extension of 10 degrees, and lateral bending to each side and bilateral rotation of 30 degrees.  There was no spasm or atrophy, no history of flare-ups, no weakness or fatigability, and no neurological deficiency.  Mild incoordination was noted.  X-rays showed screw fusion of L4-L5 and gross narrowing and sclerosis of the disc space at L5-S1 with grade 1 spondylolisthesis.  

July 2003 medical records from Michigan Medical Consultants reveal flexion of the low back to 90 degrees, extension to 10 degrees, lateral bending to 25 degrees to each side, and bilateral rotation of 20 degrees.  Motor strength was normal.  The pertinent diagnosis was chronic back pain.  

It was reported on VA spine evaluation in April 2008 that the Veteran had had spinal fusion of the low back in 2000.  Motion of the low back included flexion to 85 degrees, extension to 10 degrees, lateral bending to 15 degrees to each side, and bilateral rotation to 30 degrees.  There was objective evidence of pain following repetitive motion, without additional limitation.  There were no incapacitating episodes due to intervertebral disc syndrome.  The diagnoses were degenerative disc disease of the lumbar spine and status-post lumbar fusion.

The Veteran complained on VA spine evaluation in March 2010 of moderate 
flare-ups every 3-4 months, which lasted 1-2 weeks at a time.  He will have a 40 percent decrease in overall function due to pain during these flare-ups.  Motion of the back included flexion to 80 degrees, extension to 10 degrees, lateral bending to 10 degrees on the right and 15 degrees on the left, and bilateral rotation to 30 degrees.  There was no additional limitation after three repetitions.  X-rays of the low back showed very minimal anterior subluxation of L4 with near complete loss of intervertebral disc space.  The diagnosis was degenerative disc disease of the lumbar spine.  The effect on daily activities was no worse than moderate, except for a severe effect on sports.

The above medical evidence shows that, throughout the appeal period, the Veteran did not have active flexion of the thoracolumbar spine that was restricted to 30 degrees or less or findings even approaching favorable ankylosis of the entire thoracolumbar spine, which are the criteria for a higher rating of 40 percent.  

While the Veteran did have some mild incoordination in July 2003, there was no additional loss of flexion on VA evaluations.  In fact, flexion of the low back was from 0 to at least 80 degrees on VA evaluations in April 2008 and March 2010 without additional limitation on repetitive testing.  Consequently, the Veteran's low back symptomatology does not warrant a rating in excess of 20 percent during the appeal period at issue under the rating criteria for the spine, to include consideration of the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  As Diagnostic Code 5003, for arthritis, does not provide greater than a 20 percent rating, a higher rating is also not warranted under this code.

In this case, the Veteran is competent to report his low back symptoms, which include pain and loss of motion.  His complaints are competent to the extent that they reflect pain.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective criteria discussed above.     
Other Considerations

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

A November 2011 rating decision granted a total disability based on individual unemployability due to service connected disability (TDIU) and eligibility to Dependents' Educational Assistance effective April 22, 2009.

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations were not present in this case prior to April 22, 2009.  See 38 C.F.R. § 4.1 (2011).

Although the Veteran's neuropathy of the upper extremities and low back disability caused some functional impairment, as evidenced by the ratings assigned above, the evidence of record prior to April 22, 2009 does not show that the Veteran's 
service-connected bilateral upper extremity disability or low back disability markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  

Physical examination in April 2008 revealed muscle strength of "4" in the upper extremities, and no muscle atrophy was found.  Motion of the low back in March 2010 included flexion to 85 degrees, extension to 10 degrees, lateral bending to at least 10 degrees to each side, and rotation to 30 degrees on each side.  It was noted that the Veteran's CTS had a mild effect on all daily activities except sports.  Although the Veteran was not working, it was reported that he had retired in January 2003 due to eligibility by age or duration of work.  Additionally, the evidence does not show frequent hospitalizations due to the service-connected disabilities at issue.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 50 percent from February 14, 2003, to January 24, 2008; and in excess of 30 percent beginning March 1, 2008, for service-connected CTS of the right upper extremity is denied.

An initial evaluation in excess of 40 percent from February 14, 2003, to January 24, 2008; and in excess of 20 percent beginning March 1, 2008, for service-connected CTS of the left upper extremity is denied.

An initial evaluation in excess of 20 percent for low back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


